DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 2/24/2021.  Since the previous filing, claims 1 and 2 have been cancelled, claims 3 has been amended and no claims have been added.  Thus, claim 3 is pending in the application.
In regards to the previous 103 rejections, applicants’ amendments do not overcome the previously presented prior art.  However, new grounds of rejection have been entered below to account for a previously unaccounted limitation.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 4: insert “a” prior to “transparent hard plastic”
Line 5: insert “a” prior to “flexible elastic material”
Line 7: insert “,” after “one another”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reischel et al. (US 592442) in view of Betz (US 2007/0235031), Patil et al. (US 2013/0081615), Baylis (NPL - Snow Goggles: Spherical vs Cylindrical Lenses) {https://www.surfdome.us/blog/snow-goggles-spherical-vs-cylindrical-lenses}, Kemp (US 6460538) and VanDerWoude et al. (US 2009/0151054).
With regard to claim 3, Reischel discloses a full face piece of a breathing apparatus comprising an eyepiece for covering a front part and both side parts of a face (rigid plastic lens 14 and viewing portion 15) and a main body integrally (face seal 20, upper frame member 22, lower frame member 24) united with a circumference of the eyepiece so as to cover a circumferential part of the face, wherein the eyepiece is made of transparent hard plastic material and the main body is made of flexible elastic material, and wherein the eyepiece is made of a single piece of material (Fig. 1; Column 1 Line 25-45, Column 3 Line 31-53; port portion 17).
Reischel does not disclose wherein main body is made of flexible elastic material, the eyepiece comprises an upper front spherical surface and a lower front spherical surface of the eyepiece exhibit spherical surfaces independent of each other, wherein a relation between a radius of curvature R1 of the upper front spherical surface and a radius of curvature R2 of the lower front spherical surface is defined as R1>R2, and wherein each side spherical surface of the eyepiece exhibits a spherical surface whose radius of curvature is R3, wherein a relation between R3 and R1 is defined as R3>R1.
However, Betz teaches a full face respiration device wherein the main body is made of a flexible elastic material (paragraph 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reischel wherein the main body is made of a flexible elastic material as taught by Betz as this would provide a seal that could fit to the face of the user to provide a comfortable and effective seal.
Further, Patil teaches a face mask of a respirator that has an eyepiece that can be a number of different types of lens, such as a cylindrical lens, a spherical lens, or a tonic lens. (Fig. 1-2; 0055; face mask 12, respirator 14, lens 22).
Additionally, Baylis teaches that spherical lenses enhance peripheral vision in comparison to a flat lens (cylindrical lens). This creates less distortion and less glare than with a flat lens (cylindrical lens), while also allowing you to see more with the greater lens surface area. (Page 1 of PDF: Spherical Lenses, Page 2 of PDF: Cylindrical Lenses).
Further still, Kemp teaches a lens for a full face respirator that has side sections to provide enhanced peripheral vision. (Fig. 1; Column 3 Line 35-55; visor 7, crease 20, crease 21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify 
Reischel to have spherical lenses as taught by Patil because both are face masks for respirators, and because it is known in the art as taught by Baylis for reasons of lens choice to improve optical quality. The advantage of the combination of Reischel, Patil, and Baylis is the enhanced peripheral vision from the reduced distortion and glare when the two sections of the cylindrical lens of Reischel are replaced by spherical lenses.
It would have been obvious to one of ordinary skill in the art to modify the teachings of modified Reischel with the teachings of Kemp to have side lens sections because both are face masks for respirators. The advantage of the combination of modified Reischel and Kemp is the improved field of vision that results from the use of side lens sections to further reduce distortion and glare in peripheral vision. In this combination the upper and lower lens portions of modified Reischel are modified to form the side portions of Kemp so that there are now six sections to the lens, upper and lower in the front, left, and right, with all six sections being spherical lenses for maximum visual range with minimum distortion and glare.
Still further, VanDerWoude teaches a face shield for a respirator wherein a relation between a radius of curvature R1 of the upper front spherical surface and a radius of curvature R2 of the lower front spherical surface is defined as R1>R2 (Fig. 6-7B; 0036-0038; face shield 60, top portion 62, bottom portion 64).
It would have been obvious to one of ordinary skill in the art to modify the teachings of modified Reischel with the teachings of VanDerWoude because both are face masks for respirators. The advantage of the combination of modified Reischel and VanDerWoude is the spherical lenses having their specific geometries modified in order to reduce the glare directed toward the user so that vision can be improved.
While VanDerWoude does not explicitly teach a face shield for a respirator wherein each side spherical surface of the eyepiece exhibits a spherical surface whose radius of curvature is R3, wherein a relation between R3 and R1 is defined as R3>R1, VanDerWoude teaches that the radius of curvature of lenses in a respirator can be optimized in order to reduce the glare directed toward the user. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filled to adjust the radius of curvature of the upper side part of the eyepiece and the lower side part of the eyepiece so that R3>R1 and the lower side part of the eyepiece exhibits a free curved surface as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
In regards to the arguments concerning independent claim 3, these arguments are not persuasive. 
Applicant asserts that the relationships for radius of curvature for the different spherical surfaces is not taught but VanDerWoude et al. (US 2009/0151054) discloses that a top portion of the face shield has a larger radius of curvature when mounted than a bottom portion of the face shield in order to reduce the glare directed toward the user. And because VanDerWoude discloses that the radius of curvature of lenses in a respirator can be optimized in order to reduce the glare directed toward the user, it would therefore have been obvious to one of ordinary skill in the art at the time the application was filled to adjust the radius of curvature of any section of the face shield, specifically such that the upper side part of the eyepiece and the lower side part of the eyepiece related such that R3>R1 and the lower side part of the eyepiece exhibits a free curved surface as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785